DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: base portion as recited in claim 43, for example, and outer opening in claim 46.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 43.  The phrase “said gap” in line 3 lacks proper antecedent basis.
The remaining claims are indefinite due to their dependency from claim 43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2012/0042770 to Cappeller et al. in view of US Patent 5465819 to Weilant et al.
Re: claim 43. Cappeller et al. show in figure 1 a protection 14 for use in a gas spring comprising a base portion, as labeled, and a circumferential flange, as labeled, extending downwardly from the base portion as shown, the base portion configured to extend radially over at least a portion of a width of the gap in the gas spring as shown in figure 1 and as best understood, the circumferential flange spaced, particularly radially, from an outer peripheral edge of the base portion as shown, the protection 14 configured to transmit force to both a guide 25 in the gas spring and a cylinder wall at the end of the lead line of 11 of the gas spring when a downward axially compressing force is applied to the gas spring when the gas spring approaches over stroke viewed in the direction of compression, but is silent with regards to the circumferential flange being discontinuous and is silent with regards to the limitation regarding the flange being divided in a peripheral direction of the protection to form first and second segments as recited.   

[AltContent: textbox (Outer peripherical edge of the base portion)][AltContent: arrow][AltContent: textbox (Circumferential flange)][AltContent: arrow]
    PNG
    media_image1.png
    653
    450
    media_image1.png
    Greyscale

Weilant et al. teach in figure 2 the use of a protection 68 including a discontinuous circumferential flange shown in the area near the end of the lead line of number 68 divided in the peripheral direction of the protection to form first and second segments and a first gap section or first element 154 that is positioned between the first and second segments as shown, wherein a lower portion and bottom end of the first and second segments are spaced from one another by element 154 as shown, the bottom of the first and second segments forms a bottom end of the circumferential flange as shown.
[AltContent: textbox (Bottom end of separated segment and bottom end of circumferential flange)]
[AltContent: connector]
[AltContent: textbox (Two separated segments
(alternate interpretation for claim 58))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Two separated segments)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    175
    212
    media_image2.png
    Greyscale

[AltContent: textbox (Third separated segment
(claim 58))]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection including the circumferential flange of Cappeller et al. to be discontinuous and have included at least one gap section, in view of the teachings of Weilant et al., in order to provide a protection that serves as a gap filling element but at the same time uses a lesser amount of material which reduces weight and cost.
Re: claim 45.  Cappeller et al., as modified, teach in figure 1 of Cappeller et al. the limitation wherein the protection further includes a central opening or opening in the middle of element 14 having an inner edge shown at the bottom section of the central opening, the discontinuous circumferential flange, and particularly the bottom circumferential inner portion of which is positioned closer to the inner edge of the central opening than to the outer peripheral edge of the base portion as shown.
Claims 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2012/0042770 to Cappeller et al. in view of US Patent 5465819 to Weilant et al. and US Patent 2008/0018028 to Kamioka.
Kamioka teaches in figure 3 and in paragraph [0037] the use of a protection 24 being made of rubber which is a material that has the elastic properties functionally recited in the claim language. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection of Cappeller et al., as modified, to have been made of rubber, in view of the teachings of Kamioka, in order to provide a resilient structure that has both good high temperature resistance and good sealing properties.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappeller et al. in view of Weilant et al. as applied above, and further in view of US Patent Application 2008/0314706 to Lun and 2013/0306290 to MacKelvie.
Cappeller et al., as modified, are silent with regards to the protection being formed in a material having an E modulus which is at least 1/100 (.01) to 1/5 (.2) of the E moduli for the materials in which the guide and the gas cylinder are formed.
Lun teaches the use of a protection or seal being made of rubber in paragraph [0004] and MacKelvie teaches the use of a tubular member (which may be a cylinder or a guide) being made of ABS plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the protection or seal of Cappeller et al., as modified, to have been made of rubber, in view of the teachings of Lun, in order to provide a material with high temperature resistance and good gas sealing properties as taught by Lun. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the guide and cylinder (or tubular members) of Cappeller et al., as modified, to have been made of ABS plastic, in view of the teachings of MacKelvie, in order to provide a means of better withstanding pressure as taught by MacKelvie.  Examiner notes that according to The Engineering Toolbox (https://www.engineeringtoolbox.com/young-modulus-d_417.html) the E-modulus for rubber is 0.01-.1 GPa and the E-modulus for ABS plastic is 1.4-3.1 GPa, therefore the E modulus of the rubber seal is at least 1/100 to 1/5 of the E modulus of the ABS plastic guide and gas cylinder, as modified.  

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappeller et al. in view of Weilant et al. as applied above, and further in view of US Patent 6212989 to Beyer et al.
Cappeller et al., as modified, show in figure 1 the protection 14 being arranged to transmit an axial force to the guide 25 and the cylinder wall or wall of element 11 when the force is applied to the protection, but is silent with regards to the axial force being 1000-50000 N.
Beyer et al. teach the use of a seal between two surrounding elements being exposed to 9000 N.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the force of Cappeller et al., as modified, applied to have been 9000N which is 1000-50000N, in view of the teachings of Beyer et al., in order to provide a means of being able to withstand high strength conditions depending on the application in which the gas spring is used. 
With regards to the range of force recited it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the ranges to have been as recited since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Examiner notes that Applicant failed to provide an explanation of criticality associated with the recited force range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 plus 7 together, 6, and 9, respectively, of U.S. Patent No. 11,035,431 to Fetibegovic in view of US Patent Application 2012/0042770 to Cappeller et al. Both the claims of the instant invention and the invention of the ‘431 patent recite a gas spring comprising: a gas cylinder, a piston rod, a guide, a gap, and a protection as recited, but the ‘431 patent is silent with regards to the limitation wherein at least a portion of the discontinuous flange is positioned between the guide and the inner cylinder wall and the discontinuous circumferential flange being spaced from an outer peripheral edge of the base portion.
Cappeller et al. teach in figure 1 the limitation wherein at least a portion of the flange, as labeled, being positioned between the guide 25 and the inner cylinder wall 22 and the circumferential flange, as labeled, being spaced from an outer peripheral edge of the base portion as shown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the placement of the flange of ‘431 patent to have been between the guide and the inner cylinder wall and spaced from the outer peripheral edge of the base portion, in view of the teachings of Cappeller et al., in order to provide a means of sealing off the upper end of the cylinder and ensuring that the guide does not fall into the cylinder.
With regards to the limitations not recited in the later instant application, in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
  Claims 40, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4, respectively, of U.S. Patent No. 11,035,431 to Fetibegovic. Both the claims of the instant invention and the invention of the ‘431 patent recite a safety method for a gas spring comprising: a gas cylinder, a piston rod, a guide, a gap, and a protection as recited, but the instant invention is silent with regards to the base portion extending above an upper end of the gas cylinder and the length of the first and second segments as measured along the outer perimeter of the circumferential flange being at least 1.5 times greater than a length of the first gap section.
With regards to the limitations not recited in the later instant application, in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejections.
Allowable Subject Matter
Claims 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44, 46, 47, and 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
December 17, 2022

/MELODY M BURCH/Primary Examiner, Art Unit 3657